TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00619-CR


Jack Warren Davis, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-89-251, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's third motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Stanley G. Schneider, is ordered to tender a brief in this cause no later than October 9,
2002.  No further extension of time will be granted.
It is ordered September 20, 2002. 

Before Justices Kidd, B. A. Smith and Yeakel
Do Not Publish